Citation Nr: 0938886	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-37 529	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970, including service in the Republic of Vietnam.  He 
received the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  In that decision, the RO granted the Veteran's 
request to reopen his previously denied claim for service 
connection for a skin disability and denied the underlying 
service connection claim.  

Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Hickson v. West, 11 Vet. 
App. 374, 377 (1998).



FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO denied the 
Veteran's claim for service connection for a skin disability.  
The Veteran did not appeal this decision.

2.  Evidence received since the April 1984 RO decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the claim, 
the absence of which was the basis of the previous denial.

3.  The Veteran's skin disability is the result of an in-
service disease or injury.



CONCLUSIONS OF LAW

1.  The RO's April 1984 rating decision that denied the claim 
for service connection for a skin disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2.  The evidence received since that April 1984 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a skin disability.  38 
U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  The criteria for service connection for a skin disability 
are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In view of the Board's favorable decision in reopening the 
Veteran's claim for service connection for a skin disability 
and as the Board is granting the underlying claim, the claim 
is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran  was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
a skin disability in April 1984 because there was no evidence 
that he had a skin disability which was related to service.  
Although notified of the RO's decision, the Veteran did not 
appeal, and the April 1984 decision is therefore final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

After the April 1984 denial, VA medical records dated from 
June 2001 to October 2006 and private medical records from 
Dr. Hawthorne and Dr. DiCostanzo dated in May and June 2004 
were received.  As this additional evidence shows that the 
Veteran has a skin disability that is related to service, the 
evidence is new and material and the claim is reopened.

As to the merits of the claim, the Veteran's medical records 
indicate that he has been diagnosed as having various skin 
disabilities, including a pruritic rash, eczema, isolated 
cutaneous vasculitis, and dermatitis.  Such records include 
Dr. Hawthorne's May 2004 initial patient summary, a May 2005 
VA rheumatology note, and an October 2006 VA examination 
report.  

Furthermore, the Veteran's service treatment records indicate 
that he was treated for various skin conditions in service, 
including a rubella related rash, a jock rash, and jungle rot 
on the right foot and right arm at the elbow.  Also, the 
Veteran served in Vietnam and is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307.  Thus, there is evidence of a 
current skin disability and in-service injuries. 

As a pruritic rash, eczema, isolated cutaneous vasculitis, 
and dermatitis are not conditions listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection on the basis of 
the Veteran's exposure to herbicides is not warranted. 

The Board must also consider, however, whether the Veteran is 
entitled to service connection for his skin disability on a 
direct incurrence basis.  With regard to the etiology of the 
Veteran's skin disability, there are conflicting medical 
opinions.  The Board, therefore, must weigh the credibility 
and probative value of these opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). 

The May 2005 VA rheumatology note includes an opinion that it 
was "as likely as not" that the Veteran's isolated 
cutaneous vasculitis was secondary to Agent Orange exposure.  
Although no explicit explanation or reasoning was provided, 
this opinion was apparently based on the fact that there was 
no clinical or serological evidence for any systemic 
vasculitis or any other autoimmune disease.

A second May 2005 VA rheumatology note includes an opinion 
that it was "as likely as not" that the Veteran's skin rash 
was the result of Agent Orange exposure.  The VA physician 
who provided this opinion reasoned that although skin 
vasculitis was not per se associated with Agent Orange in the 
literature, skin rashes of several types were reported after 
exposure to Agent Orange.  Furthermore, there was no 
secondary disease found to otherwise explain the Veteran's 
skin lesions.

The October 2006 VA examination report includes an opinion 
that it was "not at least as likely as not" that the 
Veteran's dermatitis was related to his in-service skin 
conditions or Agent Orange exposure.  This opinion was based 
on the fact that the Veteran's current skin condition was not 
rubella, a jock rash, or jungle rot and that it was not 
included on the list of conditions for which service 
connection could be presumed on the basis of exposure to 
herbicides.

The VA physicians who provided the second May 2005 and the 
October 2006 opinions explained the reasons for their 
opinions and they are consistent with the evidence of record.  
Therefore, the opinions are entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  

The opinion of the examiner who conducted the October 2006 VA 
examination was based only on the fact that the Veteran's 
current skin disability was not one of the skin conditions 
for which he was treated in service and that it was not 
included on the list of conditions for which service 
connection could be presumed based on exposure to herbicides.  
However, the examiner neither considered nor provided an 
opinion as to whether the Veteran's skin disability was 
related to his exposure to herbicides on a basis other than 
presumptive.  

The VA physician who provided the second May 2005 opinion, 
however, provided a more thorough explanation that considered 
a non-presumptive basis for service connection.  Accordingly, 
the Board finds that the second May 2005 opinion is more 
probative as to the etiology of the Veteran's current skin 
disability than that of the October 2006 VA examiner.  
Furthermore, the second May 2005 opinion is consistent with 
the initial May 2005 opinion which noted that there was no 
clinical or serological evidence for any systemic vasculitis 
or any other autoimmune disease and that it was likely that 
the Veteran's isolated cutaneous vasculitis was secondary to 
his Agent Orange exposure.

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current skin 
disability and his in-service herbicide exposure, the Board 
concludes that the criteria for service connection for a skin 
disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a skin disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


